[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 459 
December 15, 1941. The opinion of the Court was delivered by
This Court is in agreement with the reasoning and conclusions of the excellent decree of his Honor, Judge Oxner, which sufficiently states the facts and contentions in this case. The able and earnest arguments of appellants' counsel have been carefully considered, as have the exceptions, which latter are, however overruled. The judgment below will be reported as the judgment of this Court.
Affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE G. DUNCAN BELLINGER concur.
MR. CHIEF JUSTICE BONHAM did not participate.